 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MICHAEL MOI,
 8
                                Plaintiff,              No. C17-0853RSL
 9
                          v.                            ORDER DENYING DEFENDANTS’
10                                                      DAUBERT MOTIONS AS MOOT
     CHIHULY STUDIO, INC., et al.,
11
                                Defendants.
12
13
14         This matter comes before the Court on defendants’ motions to exclude the expert
15    testimony of Erin Thompson (Dkt. # 137), Barbara Blades-Lines (Dkt. # 138), and Doyle
16    LaCount (Dkt. # 139). All three witnesses were offered in support of plaintiff’s copyright and
17    promissory estoppel claims. Those claims have now been dismissed and will not be the subject
18    of trial testimony. The motions to exclude the experts’ testimony is therefore DENIED as moot.
19
20         Dated this 20th day of June, 2019.
21                                              A
22
                                                Robert S. Lasnik
                                                United States District Judge
23
24
25
26

     ORDER DENYING DEFENDANTS’
     DAUBERT MOTIONS AS MOOT
